Quillian, Chief Judge.
This appeal was taken from an order revoking the appellant’s probation. Appellate counsel filed a motion to withdraw on the ground that the appeal was wholly frivolous. Anders v. California, 386 *77U. S. 738 (87 SC 1396, 18 LE2d 493); Bethay v. State, 237 Ga. 625 (229 SE2d 406). All requirements of Anders and Bethay having been met, after an examination of the record and transcript we granted counsel permission to withdraw.
Decided June 25, 1981.
J. W. Morgan, District Attorney, for appellee.
Appellant’s sole enumeration of error contends that the trial judge in the probation revocation order failed to follow the recommendation of the probation officer. We find no merit in this contention and our independent review of the record and transcript reveals no reversible error.

Judgment affirmed.


McMurray, P. J., and Pope, J., concur.